Citation Nr: 1409712	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-44 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented sufficient to reopen the claim for entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis.

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected sinusitis.

4.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to August 1995.
	
These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In an August 2009 rating decision, the RO denied entitlement to service connection for sarcoidosis and confirmed and continued the previous denial of entitlement to service connection for obstructive sleep apnea. 

In an August 2010 rating decision, the RO denied entitlement to headaches.

The Veteran presented testimony at the RO before the undersigned Veterans Law Judge in April 2013; a transcript has been associated with the record.

The issues of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis and entitlement to service connection for sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At his April 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal of his claim for entitlement to service connection for headaches, to include as secondary to service-connected sinusitis.

2. The RO denied the Veteran's original claim of service connection for obstructive sleep apnea January 2007 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

3. Since the January 2007 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for service connection for headaches, to include as secondary to service-connected sinusitis, by the appellant, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
	
2. The January 2007 rating decision denying service connection for obstructive sleep apnea is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

3. Because evidence received since January 2007 is new and material, the claim of service connection for obstructive sleep apnea is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of his claims for entitlement to service connection for headaches, to include as secondary to service-connected sinusitis and, hence, there remains no allegation of errors of fact or law for appellate consideration with regard to this claim. Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed. 

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.


Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen). The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.' Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.' Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required 'as to each previously unproven element of a claim.' Id. at 120.Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the ' new and material' analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the claim in January 2007, noting that there was no in-service evidence of sleep apnea, and that the evidence of record filed to show that this condition was incurred in or caused by service. New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since January 2007, substantial pertinent evidence has been added to the claims file, as follows. At his hearing, the Veteran testified that he was informed by a VA physician that his obstructive sleep apnea was related to his service-connected sinusitis. The Board finds that this evidence is new because it was not before the adjudicator in January 2007. The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in January 2007.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for obstructive sleep apnea.  Hence, the appeal to this extent is allowed.


ORDER

The claim for entitlement to service connection for headaches, as secondary to sinusitis, is withdrawn.

As new and material evidence has been received to reopen the claim of service connection for obstructive sleep apnea, the appeal to this extent is allowed.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has indicated that while he was on active duty, he served in Kuwait during the Persian Gulf War, and was exposed to smoke and debris from burning oil fields.  His service records confirm his presence in SouthWest Asia during the Persian Gulf War.  The Veteran was afforded a VA examination in August 2009.  The examiner opined that the Veteran's sarcoidosis was less likely as not caused by or related to service.  She provided the rationale that the Veteran's service treatment records were silent for sarcoidosis or any other pulmonary/lower respiratory complaints and that the Veteran's sarcoidosis did not have its onset until 14 years after service.  However, this examiner did not opine as to whether the Veteran's in-service exposure to smoke and debris from burning oil fields in SouthWest Asia, during the Persian Gulf War, caused or is related to his sarcoidosis.

As noted above, the Veteran has claimed that his sleep apnea is related to his service-connected sinusitis.  The Veteran has not been informed about what he would need to show to establish service connection on a secondary basis, to include as due to aggravation.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability. When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service- connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (2013), Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). The Veteran must be provided with this notice.

The Veteran has not been provided with a VA examination to determine whether his obstructive sleep apnea is due to or has been aggravated by his service-connected sinusitis.  On remand, the Veteran should be provided with a VA examination to obtain such an opinion. Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that informs him of the evidence required to establish a secondary service connection claim, to include on the basis of aggravation in accordance. The claims file must include documentation that VA has complied with VA's duties to notify and assist a claimant.

2.  The Veteran's claims file should be provided to an appropriate VA examiner to review the record and provide an opinion as to whether sarcoidosis was caused by or is etiologically related to service.  If an examination is necessary to provide such an opinion, schedule the Veteran for an examination.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed opinion or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sarcoidosis was caused by or is etiologically related to any incident of active duty, in particular, the examiner should address the fact that the Veteran was exposed to smoke and debris from burning oil fields during the Persian Gulf War.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Schedule the Veteran for a VA examination to determine the etiology of his obstructive sleep apnea.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to:

(a)  whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea had its onset in service or is otherwise the result of a disease or injury in service;

(b)  whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea was caused (in whole or in part) by his service-connected sinusitis;

(c)  whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected sinusitis.

If the Veteran's obstructive sleep apnea was aggravated by his service-connected sinusitis, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


